Citation Nr: 1827661	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to September 17, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to August 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  In October 2015, the RO granted entitlement to a TDIU effective September 17, 2015.  

This matter was previously before the Board in August 2017 and remanded for further development.  The appeal is now returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue of entitlement to a TDIU prior to September 17, 2015.

In August 2017, the Board remanded the Veteran's TDIU claim so that the AOJ could consider the issue of entitlement to a TDIU prior to September 17, 2015 in the first instance and complete any appropriate development required; including providing the Veteran another opportunity to submit a formal TDIU application, VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Pursuant to the August 2017 remand instructions, the Veteran was sent a letter in September 2017 asking him to fill out a VA Form 21-8940.  The Veteran submitted an updated VA Form 21-4192 (Request for Employment Information), however, to date he has not completed and submitted an updated VA Form 21-8940.  

The evidence of record includes a VA Form 21-8940 dated in July 2013 in which the Veteran stated that he last worked in January 2012 as a construction worker.  The Veteran stated that he worked 10-20 hours per week in January 2012 and that his highest monthly income was $1200.00.  The Veteran also stated that he became too disabled to work in January 2012.  However, the evidence of record includes evidence that the Veteran continued to work after January 2012.  During an April 2012 VA examination, the Veteran stated that he worked intermittently as a handyman with his mother's ex-husband.  During a September 2015 VA examination, the Veteran stated that he worked as a handyman from late 2013 until just before Christmas 2014.  Subsequent to working as a handyman, he stated he worked a construction job for a couple of months and setting staircases for four or five months until June 2015.     

Clarification is needed regarding the Veteran's employment history and earnings from January 2012 to September 2015 in order to make a determination regarding his eligibility for TDIU prior to September 17, 2015.  Therefore, the Board finds that the Veteran should be afforded an additional opportunity to fill out and submit an updated VA Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  Notify the Veteran that the failure to provide the requested information may result in the denial of his claim.

2. Then, after completing the requested action, and any additional action deemed warranted, adjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




